


Exhibit 10.15


CRITEO
EXECUTIVE BONUS PLAN
1.
Purposes; Interpretation.



The purposes of the Criteo Executive Bonus Plan are to reinforce corporate,
organizational and business-development goals, to promote the achievement of
year-to-year financial and other business objectives and to reward the
performance of executive officers of the Company and its subsidiaries selected
for participation in the Plan in fulfilling their professional responsibilities.
The Criteo Executive Bonus Plan as set forth herein is also intended to document
the Executive Bonus Plan with respect to the 2015 fiscal year as approved by the
Board (defined below) on March 19, 2015.
2.
Definitions.



The following terms, as used herein, shall have the following meanings:
(a)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
(b)“Award” means a cash incentive compensation award, granted pursuant to the
Plan, that is contingent upon the attainment of one or more performance goals
with respect to a Performance Period.
(c)“Base Salary” means a Participant’s annual base salary or wages, excluding
any type of bonus payment (including without limitation any signing bonus or
retention bonus, incentive bonus, vacation bonus or holiday bonus), employee
benefits, perquisites and overtime.
(d)“Board” means the Board of Directors of the Company.
(e) “Code” means the Internal Revenue Code of 1986, as amended.
(f)“Committee” means the Compensation Committee of the Board.
(g)“Company” means Criteo S.A.
(h)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(i) “Participant” means an executive officer or member of executive management
of the Company or any Subsidiary who is, pursuant to Section 4 of the Plan,
selected to participate herein.
(j)“Performance Period” means, unless the Board determines otherwise, a period
of no longer than 12 months (typically, the applicable fiscal year).
(k)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
(l)“Plan” means the Criteo Executive Bonus Plan, as amended from time to time.
(m) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
(other than the last corporation) in the unbroken chain owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.
(n) “Wholly Owned Subsidiary” means, at any time, a Subsidiary all the voting
stock of which (except directors’ qualifying shares and other de minimis amounts
of shares required to be issued to third parties pursuant to local law
requirements) is at such time owned, directly or indirectly, by the Company and
its other wholly owned subsidiaries.


3.
Administration.



(a)The Plan shall be administered by the Board. To the extent permitted by
applicable law, the Board may appoint and delegate to another person, the
Committee or another committee any or all of the responsibilities of the Board
regarding the Plan. Without limitation, the Board shall have the sole power and
authority, consistent with the express terms of the Plan:
(i)
to select those employees of the Company or a Subsidiary who shall be
Participants;

(ii)
to determine all of the terms and conditions of Awards (which need not be
identical for each Participant or any Award);

(iii)
to make adjustments in the terms and conditions applicable to Awards;

(iv)
to waive, in whole or in part, the conditions (including, without limitation,
performance conditions) relating to an Award at any time;


1

--------------------------------------------------------------------------------




(v)
to adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable;

(vi)
to construe and interpret the terms and provisions of the Plan and any Award in
its sole discretion; and

(vii)
to make all other determinations deemed necessary or advisable for the
administration of the Plan;



(b)All decisions made by the Board pursuant to the provisions of the Plan shall
be final, conclusive and binding on all persons, including the Company and the
Participants. No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.


4.
Eligibility.



Awards may be granted to executive officers and members of executive management
of the Company and its Subsidiaries, as determined by the Board. In deter-mining
the persons to whom Awards shall be granted and the performance goals relating
to each Award, the Board shall take into account such factors as the Board shall
deem relevant in connection with accomplishing the purposes of the Plan. For the
Company’s 2015 fiscal year, eligible executive officers are the Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer and Chief Technology
Officer.
5.
Terms of Awards.



(a)Determination of Performance Goals; Notification. With respect to each
Performance Period, the Board shall specify the performance goals applicable to
each Award and, if applicable, the threshold, target and maximum levels of
performance applicable to each performance goal. The performance goals that may
be selected by the Board in its discretion include but are not limited to:
revenue excluding traffic acquisition costs; adjusted earnings before interest,
taxes, depreciation and amortization; cash flow from operating activities; stock
price; completion of identified special project(s); client development and
retention; and other functional or qualitative goals. Performance goals need not
be the same for each Participant or group of Participants, and may differ based
on location, pay grade, and such other factors as the Board considers relevant.
Awards for any Performance Period may be expressed as a dollar amount (or its
equivalent in another currency) or as a percentage of the Participant’s Base
Salary. Participants will be notified of their Awards with respect to each
Performance Period. Such notification will include the performance goals with
respect to the Award, the weight to be given to each such performance goal and,
as applicable, the threshold, target and maximum levels of performance
applicable to such performance goals.
(b)Determination of Performance/Adjustment of Awards. Following the end of the
Performance Period, the Board shall determine the extent to which the
performance goals have been reached. The Board shall have the discretion to
determine the extent to which an Award shall be adjusted based on a
Participant’s individual performance or such other factors as it may, in its
discretion, deem relevant. Without limiting the generality of the foregoing, a
Participant’s Award may be adjusted downward to zero by the Board for the
Participant’s poor individual performance.
(c)Time and Form of Payment. All payments in respect of Awards granted under the
Plan shall be made in cash; provided, however, that, unless otherwise determined
by the Board, in order to receive payment in respect of an Award, a Participant
must be employed by the Company or one of its Affiliates on the date payment
with respect to the Award is made.
(d)Deferral of Payment. The Board shall have the authority to establish such
procedures and programs that it deems appropriate to provide Participants with
the ability to defer receipt of cash payable with respect to Awards granted
under the Plan. If such a deferral procedure or program is adopted, the terms of
such procedure or program shall be set forth in writing prior to its adoption
and shall comply with Section 409A of the Code.


6.
Termination of Employment.



Except as provided in this Section 7, in the event that a participant’s
employment with the Company and its Subsidiaries is terminated during a
Performance Period, such Participant shall not be entitled to any portion of
such Participant’s Award with respect to such Performance Period.
Notwithstanding the foregoing, in the event that a Participant’s employment with
the Company and its Subsidiaries is terminated during a Performance Period by
reason of the Participant’s death or disability, or because the Participant has
retired, the Board shall have discretion to determine whether Participant or his
or her beneficiary, as applicable, is entitled to receive the Award, or a
portion thereof.



2

--------------------------------------------------------------------------------




7.
General Provisions.



(a)Compliance With Legal Requirements. The Plan and the granting and payment of
Awards, and the other obligations of the Company under the Plan and any Award,
shall be subject to all applicable laws, rules and regulations and to required
approvals by any regulatory or governmental agency of France, the United States
or any other applicable jurisdiction.
(b)Clawback Policy. Any Award made pursuant to this Plan shall be subject to any
applicable clawback policy of the Company, as adopted from the Company from time
to time.
(c)Nontransferability. Awards shall not be transferable by a Participant except
by will or the laws of descent and distribution.
(d)Participant Rights. No employee of the Company or any Subsidiary or any other
person shall have any claim to be granted any Award under the Plan. There is no
obligation for uniformity of treatment among Participants. Nothing in the Plan
or in any Award granted pursuant hereto shall confer upon any Participant the
right to continue in the employ of the Company or to be entitled to any
remuneration or benefits not set forth in the Plan or under such Award or to
interfere with or limit in any way the right of the Company to terminate such
Participant’s employment. The granting of one Award to an eligible employee
shall not entitle such individual to any additional grants of Awards thereafter.
(e)Beneficiary. Subject to applicable law, a Participant may file with the Board
a written designation of a beneficiary on such form as may be prescribed by the
Board and may, from time to time, amend or revoke such designation. Subject to
applicable law, if no designated beneficiary survives the Participant, the
executor or administrator of the Participant’s estate shall be deemed to be the
grantee’s beneficiary.
(f)Withholding Taxes. The Company or the relevant Subsidiary shall have the
right to withhold the amount of any taxes that the Company or such Subsidiary
may be required to withhold before delivery of payment of an Award to the
Participant or other person entitled to such payment, or to make such other
arrangements for the withholding of taxes that the Company deems satisfactory.
(g)Tax Consequences. The Company makes no representation to the Participant as
to the tax status of the Plan. Each Participant is strongly advised to seek
appropriate professional advice as to how the tax or other laws apply to his or
her specific situation.
(h)Section 409A. The intent of the parties is that payments and benefits under
the Plan comply with Section 409A of the Code to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and be administered to be in compliance therewith. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, a
Participant shall not be considered to have terminated employment or service
with the Company for purposes of the Plan and no payment shall be due to the
Participant under the Plan or any Award Agreement until the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. Any payments described in the Plan that
are due within the “short-term deferral period” as defined in Section 409A of
the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent that any Awards are payable upon a separation from service and such
payment would result in the imposition of any individual excise tax and late
interest charges imposed under Section 409A of the Code, the settlement and
payment of such awards shall instead be made on the first business day after the
date that is six months following such separation from service (or death, if
earlier).
(i)Amendment and Termination of the Plan. The Board may at any time and from
time to time alter, amend, suspend or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no amendment or termination of the Plan shall
affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award theretofore granted under the Plan.
(j)Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.





3